Order entered April 14, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00714-CR

                                 LONNIE JACK LEE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 416th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 416-80965-2012

                                             ORDER
           On March 6, 2014, this Court ordered appellant to file his brief by March 31, 2014. To
date, we have not received appellant’s brief.
           Accordingly, we ORDER appellant to file his brief by APRIL 24, 2014. If the brief is
not filed by that date, the Court will order William Schultz removed as appellant’s attorney of
record and will order the trial court to appoint new counsel to represent appellant in this appeal.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court, and to counsel for all
parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE